Order entered March 8, 2019




                                             In The
                                    Court of Appeals
                             Fifth District of Texas at Dallas
                                       No. 05-18-01378-CR

                               JOSE EZEQUIEL LOPEZ, Appellant

                                               V.

                                THE STATE OF TEXAS, Appellee

                          On Appeal from the County Criminal Court No. 3
                                       Dallas County, Texas
                              Trial Court Cause No. MB16-34780-C

                                            ORDER
        Before the Court is appellant’s March 4, 2019 motion for extension of time to file his

brief. We GRANT the motion to the extent appellant’s brief shall be due THIRTY DAYS from

the date of this order.


                                                      /s/   LANA MYERS
                                                            JUSTICE